UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-8185


RONALD RAY STARNER,

                Petitioner - Appellant,

          v.

BUTCH    JACKSON,      Superintendent,       Nash     Correctional
Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Thomas David Schroeder,
District Judge. (1:09-cv-00129-TDS-WWD)


Submitted:   February 18, 2010             Decided:   February 26, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Ray Starner, Appellant Pro Se. Clarence Joe DelForge,
III, Assistant Attorney General, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ronald      Ray     Starner       seeks     to     appeal     the       district

court’s    order      accepting         the    recommendation         of    the    magistrate

judge and dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition. The order is not appealable unless a circuit justice

or    judge    issues      a    certificate         of   appealability.            28    U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent      “a       substantial       showing        of    the    denial       of     a

constitutional          right.”          28    U.S.C.      § 2253(c)(2)         (2006).          A

prisoner       satisfies          this        standard      by       demonstrating           that

reasonable       jurists         would    find      that    any      assessment         of     the

constitutional        claims       by    the    district        court   is   debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                      We have

independently reviewed the record and conclude that Starner has

not     made    the     requisite        showing.          Accordingly,           we    deny    a

certificate of appealability, deny leave to proceed in forma

pauperis,       and     dismiss     the       appeal.        We      dispense      with      oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                       DISMISSED

                                                2